Citation Nr: 0629460	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  05-02 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
central retinal vein occlusion as a result of surgical 
treatment by the Department of Veterans Affairs in November 
2001 and April 2002.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Bell's palsy as a result of surgical treatment by the 
Department of Veterans Affairs in November 2001 and April 
2002.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residual surgical scarring as a result of surgical treatment 
by the Department of Veterans Affairs in November 2001 and 
April 2002.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends, in essence, that he has additional 
disability as a result of VA surgical treatment performed in 
November 2001 and April 2002.  

On his initial claim for an eye condition/blindness and 
facial paralysis, the veteran stated that he had been injured 
during an ectropion procedure at the Buffalo VA Medical 
Center (VAMC).  

On his December 2003 notice of disagreement, he stated that 
he had no problems with the right eye or Bell's palsy before 
being sent to the eye clinic.  He stated that there had been 
no mention of glaucoma or central retinal vein occlusion.  He 
added that he had been given eye drops containing sulfur, to 
which he is allergic and of which he had told the VAMC.  He 
also stated that a week after the surgery he had been 
diagnosed with cataracts.  Lastly, he stated that he had 
undergone a second surgery in April 2002 after which stitches 
punctured his right eye.  

On his January 2005 VA Form 9, the veteran stated that he has 
right eye blindness caused by central retinal vein occlusion 
due to the ectropion surgery at the Buffalo VAMC.

After review, the Board observes that further development is 
required prior to adjudicating the issues on appeal.  

First, the Board notes that there are outstanding VA medical 
records relevant to the appeal.  With respect to the November 
2001 surgical treatment, although the record contains the 
veteran's signed request for the repair of ectropion of the 
right and left lower eyelids, which shows that the 
indications, risks, benefits, and alternative treatment 
options have been explained, the record is unclear as to what 
was actually explained.  In addition, the report of the 
surgical treatment is not of record.  Similarly, although the 
record indicates that the veteran underwent another VA 
surgical treatment in April 2002, as suggested by a March 
2002 treatment note indicating that the veteran signed a 
consent form, neither the actual consent form nor the report 
of surgical treatment is of record.  Lastly, an August 2003 
VA eye examination report cites VA eye clinic notes that are 
not of record, namely, those dated in March and November 
2001.

The Board observes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should 
obtain and associate them with the claims file any VA consent 
form(s) and report(s) of surgical treatment, as well as any 
eye clinic notes not previously of record, to specifically 
include those dated in March and November 2001.

Second, the Board observes that a medical opinion is 
necessary in this case.  In this regard, the Board notes that 
the record contains two August 2003 VA examination reports 
providing opinions on the etiology of the veteran's central 
retinal vein occlusion and Bell's palsy.  However, neither 
opinion appears to be based on a complete review of the 
claims file.  In this regard, the cranial nerves examination 
report makes no mention of the November 2001 VA surgical 
treatment, and the eye examination report makes no mention of 
the April 2002 VA surgical treatment.  Thus, after completing 
all necessary development, the RO should arrange to have the 
veteran's claims files reviewed by a physician with 
appropriate expertise, other than the examiners who completed 
the August 2003 reports, for the purpose of determining 
whether the veteran suffered additional disability and, if 
so, whether that additional disability was due to VA surgical 
treatment.

Third, in a December 2004 statement of the case, the RO cited 
38 C.F.R. § 3.358 as the governing authority implementing 38 
U.S.C.A. § 1151.  The Board observes that in August 2004 VA 
amended 38 C.F.R. § 3.358 to comply with changes to 38 
U.S.C.A. § 1151.  The veteran has not been notified of these 
regulatory changes.  Thus, the RO should inform the veteran 
of the new regulations pertaining to claims under 38 U.S.C.A. 
§ 1151.

Lastly, the Board observes that further development is 
required pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented at 38 C.F.R. § 3.159 (2005).  In 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
disability rating and effective date of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence needed to establish an 
effective date for the claims on appeal.  As these questions 
are currently involved, the case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the veteran that an effective date for the award 
of benefits is assigned when compensation under 38 U.S.C.A. § 
1151 is granted, and also includes an explanation of the type 
of evidence needed to establish an effective date.



Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is necessary 
to substantiate a claim under 38 U.S.C.A. 
§ 1151, including medical evidence of 
carelessness, negligence, of lack of 
proper skill, error in judgment, or 
similar instance of fault on part of VA; 
or that the additional disability was not 
reasonably foreseeable.  The letter should 
also indicate which portion of the 
evidence, if any, is to be provided by the 
veteran and which portion, if any, VA will 
attempt to obtain on his behalf.  Lastly, 
the letter should request that the veteran 
provide any evidence in his possession 
that pertains to his claims.

The RO should also send the veteran and 
his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to establish an effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman, supra.

2.  The RO should obtain and associate 
them with the claims file any VA consent 
form(s) and report(s) of surgical 
treatment regarding the November 2001 and 
April 2002 surgical treatments in 
question, as well as any eye clinic notes 
not previously of record, to specifically 
include those dated in March and November 
2001.

The RO is reminded that efforts to obtain 
government records must continue until it 
is reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in a notice 
to the veteran and his representative.

3.  After completing all necessary 
development, the RO should arrange to have 
the veteran's claims file reviewed by a 
physician with appropriate expertise, 
other than the examiners who completed the 
August 2003 examination reports, in order 
to determine the nature and extent of any 
additional disability associated with VA 
surgical treatment performed in November 
2001 and April 2002.  Based on a review of 
the claims file, the physician is 
requested to provide a medical opinion as 
to the following:

(a)  Did the veteran experience additional 
disability as a result of the repair of 
ectropion of the right and left lower lids 
performed in November 2001 at the Buffalo 
VAMC; and, if so, what is the nature of 
the additional disability?

(b)  Was the VA surgical treatment 
performed in November 2001 the cause of 
the additional disability?

(c)  Is the additional disability a 
necessary consequence of the November 2001 
VA surgical treatment; that is, was such 
disability certain to result from, or 
intended to result from, the VA surgical 
treatment administered?

If the record shows that the veteran 
underwent VA surgical treatment in April 
2002, the physician should also address 
the following:

(d)  Did the veteran experience additional 
disability as a result of the surgical 
treatment performed in April 2002 at the 
Buffalo VAMC; and, if so, what is the 
nature of the additional disability?

(e)  Was the VA surgical treatment 
performed in April 2002 the cause of the 
additional disability?

(f)  Is the additional disability a 
necessary consequence of the April 2002 VA 
surgical treatment; that is, was such 
disability certain to result from, or 
intended to result from, the VA surgical 
treatment administered?

The rationale for all opinions and 
conclusions expressed should be explained.  
If the examiner is unable to provide a 
complete opinion, the reason why the 
opinion cannot be provided must be 
explained.

4.  After the foregoing, the RO should 
readjudicate the issues on appeal.  This 
review should include consideration of 
revised 38 C.F.R. § 3.358.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity for response before the claims 
file is returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



